— In a matrimonial action, the plaintiff wife (1) purports to appeal, as limited by her brief, from so much of an order of the Supreme Court, Nassau County (Velsor, J.), dated September 9, 1983, as directed her to execute all necessary documents to transfer her interest in certain realty to the defendant husband, and (2) appeals from so much of an order of the same court, dated February 22, 1984, as (a) directed the Sheriff of Nassau County to convey title to the premises in question to defendant and (b) denied her cross motion for reargument.
Purported appeal from the order dated September 9, 1983 dismissed. Plaintiff has not filed a notice of appeal from said order (CPLR 5515).
Appeal from so much of the order dated February 22, 1984 as denied plaintiff’s cross motion for reargument dismissed. No appeal lies from an order denying a motion for reargument (see, *786Oberlander v Fine Care, 108 AD2d 798). Said order otherwise affirmed, insofar as appealed from. No opinion.
Defendant is awarded one bill of costs. Gibbons, J. P., Bracken, O’Connor and Brown, JJ., concur.